This appeal is from a final decree validating a single issue of refunding bonds to take the place of seven series of bonds previously issued by the Town and City of Dunedin. It is contended that the provisions of the issuing resolution are not sufficiently definite to bind the homesteads in the City if they can be bound for the refunding bonds, that the territory of the City has several times been changed and that the refunding bonds being against territory different from the territory securing the original bonds, the security is different and that consequently the refunding bonds cannot be issued without an approving vote of the people. *Page 858 
We have carefully examined each of these contentions and find them to be without merit. It further appears from the record that the refunding bonds were issued in compliance with the requirements of the law and being so, the final decree appealed from is affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.